Atkinson, Presiding Justice.
The order of the court here excepted to is not an .order granting or refusing' temporary alimony or a final disposition of the case, and is not such as may be brought to the Supreme Court for decision by direct bill of exceptions under the Code, §§ 30-214, 6-903. Berryman v. Berryman, 147 Ga. 556 (94 S. E. 1013). The case differs from Wardlaw v. Wardlaw, 39 Ga. 53, in which the exception was to a judgment granting' alimony, and in which error was also assigned on an antecedent ruling refusing a continuance.

Writ of error dismissed.


All the Justices conom-.

John A. Dunaway, Bryan, Middlebrooks & Carter and John J. Antus, for plaintiff.
Jones, Fuller & Clapp and Filis L. Cone, for defendant.